            Case 1:20-cv-01652-NONE-GSA Document 22 Filed 03/02/21 Page 1 of 3



1

2

3

4

5

6

7

8
                               UNITED STATES DISTRICT COURT
9
                                EASTERN DISTRICT OF CALIFORNIA
10

11        FERNANDO CORIA,                            1:20-cv-01652-NONE-GSA (PC)
12                     Plaintiff,                    FINDINGS AND RECOMMENDATIONS,
                                                     RECOMMENDING THAT PLAINTIFF’S
13              v.                                   MOTION FOR PRELIMINARY
                                                     INJUNCTIVE RELIEF BE DENIED
14                                                   (ECF No. 17.)
          M. GARCIA, et al.,
15                                                   OBJECTIONS, IF ANY, DUE WITHIN
                       Defendants.
                                                     FOURTEEN DAYS
16

17

18   I.       BACKGROUND
19            Fernando Coria (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
20   with this civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff filed the Complaint
21   commencing this action on November 20, 2020. (ECF No. 1.)
22            On February 11, 2021, Plaintiff filed a motion seeking more access to the prison law
23   library at the California Correctional Institution (CCI) in Tehachapi, California, where he is
24   currently incarcerated. (ECF No. 17.) The court construes Plaintiff’s motion as a motion for
25   preliminary injunctive relief.
26   II.      PRELIMINARY INJUNCTIVE RELIEF
27            “A plaintiff seeking a preliminary injunction must establish that he is likely to succeed
28   on the merits, that he is likely to suffer irreparable harm in the absence of preliminary relief, that

                                                       1
            Case 1:20-cv-01652-NONE-GSA Document 22 Filed 03/02/21 Page 2 of 3



1    the balance of equities tips in his favor, and that an injunction is in the public interest.” Id. at
2    374 (citations omitted). An injunction may only be awarded upon a clear showing that the
3    plaintiff is entitled to relief. Id. at 376 (citation omitted) (emphasis added).
4              Federal courts are courts of limited jurisdiction and in considering a request for
5    preliminary injunctive relief, the court is bound by the requirement that as a preliminary matter,
6    it have before it an actual case or controversy. City of Los Angeles v. Lyons, 461 U.S. 95, 102,
7    103 S.Ct. 1660, 1665 (1983); Valley Forge Christian Coll. v. Ams. United for Separation of
8    Church and State, Inc., 454 U.S. 464, 471, 102 S.Ct. 752, 757-58 (1982). If the court does not
9    have an actual case or controversy before it, it has no power to hear the matter in question. Id.
10   II.       PLAINTIFF’S MOTION
11             Plaintiff requests a court order compelling prison officials at CCI to allow him more
12   access to the law library in spite of limitations due to Covid-19 pandemic.
13             Analysis
14             The court lacks jurisdiction to issue a court order compelling officials at CCI to allow
15   him more time in the law library. This case was filed against defendants at the California
16   Substance Abuse Treatment Facility and State Prison (SATF) when Plaintiff was incarcerated
17   there. Plaintiff now requests a court order for prospective relief at CCI. Because such an order
18   would not remedy any of the claims in this case, which are based upon past events at SATF, the
19   court lacks jurisdiction to issue the order sought by Plaintiff, and Plaintiff’s motion must be
20   denied.
21   III.      CONCLUSION AND RECOMMENDATIONS
22             Based on the foregoing, IT IS HEREBY RECOMMENDED that Plaintiff’s motion for
23   preliminary injunctive relief, filed on February 11, 2021, be DENIED.
24             These findings and recommendations are submitted to the United States District Judge
25   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen
26   (14) days after the date of service of these findings and recommendations, Plaintiff may file
27   written objections with the court.      Such a document should be captioned “Objections to
28   Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file

                                                       2
          Case 1:20-cv-01652-NONE-GSA Document 22 Filed 03/02/21 Page 3 of 3



1    objections within the specified time may result in the waiver of rights on appeal. Wilkerson v.
2    Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394
3    (9th Cir. 1991)).
4
     IT IS SO ORDERED.
5

6       Dated:     March 2, 2021                           /s/ Gary S. Austin
                                                    UNITED STATES MAGISTRATE JUDGE
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                   3
